20-01054-shl            Doc 19        Filed 05/20/20 Entered 05/20/20 11:37:40                 Main Document
                                                    Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
In re:
                                                                               Chapter 11
FIRESTAR DIAMOND, INC., et al.,
                                                                               No. 18-10509 (SHL)
                                         Debtors.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RICHARD LEVIN, Chapter 11 Trustee of
FIRESTAR DIAMOND, INC., FANTASY, INC.,                                         CORPORATE OWNERSHIP
and OLD AJ, INC. f/k/a A. JAFFE, INC.,                                         STATEMENT

                                        Plaintiff,
                                                                               Adv. Proc. No. 20-01054 (SHL)
          -against-

AMI JAVERI (A/K/A AMI MODI), et al.,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          Defendant Trident Trust Company (South Dakota) Inc., solely as Trustee of the

Ithaca Trust, by its attorneys, Lynch Rowin LLP, for its corporate ownership statement

pursuant to Federal Rule of Bankruptcy Procedure 7007.1, states as follows:

          Trident Trust Company (South Dakota) Inc. is wholly owned by T T Group

Holdings Limited, which is wholly owned by TEOT Limited as Trustee of The Trident

Enterprise Ownership Trust. None of these entities is publicly owned.

Dated: White Plains, New York
       May 20, 2020
20-01054-shl   Doc 19   Filed 05/20/20 Entered 05/20/20 11:37:40   Main Document
                                      Pg 2 of 2



                                           LYNCH ROWIN LLP



                                           By:         /s/Marc Rowin
                                                         Marc Rowin
                                           50 Main Street
                                           Suite 1000
                                           White Plains, New York 10606
                                           (212) 682-4001
                                           mrowin@lynchrowin.com
                                           Attorneys for Defendant Trident Trust
                                           Company (South Dakota) Inc., solely as
                                           Trustee of the Ithaca Trust

TO:   JENNER & BLOCK LLP
      353 North Clark Street
      Chicago, Illinois 60654
      (312) 222-9350
      Counsel for the Chapter 11 Trustee
